DETAILED ACTION
This office action is responsive to application 16/919,065 filed on July 1, 2020.  Claims 1-20 are pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on November 22, 2021 was received and has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 20 in the reply filed on November 22, 2021 is acknowledged.  Applicant asserts that claims 1-20 read on the elected species.  The Examiner respectfully disagrees.  Claim 13 recites “said photosensitive unit comprises two or more optical filters which are integrally encapsulated and wrapped up with said photosensitive sensors respectively”.  Claim 14, on which claims 15-20 depend, recites “said photosensitive portion comprises an optical filter overlapping with and covering on said photosensitive area of said photosensitive sensor, wherein said encapsulation portion which is integrally molded at an edge of said optical filter encapsulates and wraps up said at least one connecting element, so as to avoid said at least one connecting element from being directly exposed to the outside, wherein said encapsulation portion has an inclined inner wall forming a concave shaped window which is positioned above said optical filter to provide a light path of said photosensitive sensor, wherein said inclined inner wall of said encapsulation portion is formed 
Therefore, claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Drawings
Figures 1 and 29 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 6 (x2) and 7 each recite “said conjoined packaging portion”.  However, no conjoined packaging portion is previously recited in claims 6 and 7 or the parent claim 1.  As such, it is unclear what these recitations are referring to.  Therefore, claims 6 and 7 are deemed indefinite by the Examiner.
	For prior art purposes, the Examiner will interpret these recitations to instead read “said conjoined encapsulation portion”, and claims 6 and 7 may be amended in this manner in order to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vittu (US 9,973,669) in view of Ryu et al. (US 2009/0085138).

	Consider claim 1, Vittu teaches:
	An array camera module (figure 1), comprising:
	at least two camera lenses (i.e. of lens assemblies 104A and 104B, column 8, lines 8-35), and
	a circuit unit which comprises:
	at least two photosensitive sensors (i.e. including the image sensor (108) and die (116) that the image sensor (108) is mounted on for each of the image sensor devices (106A, 106B) in figure 1, column 6, lines 1-13), and

	However, Vittu does not explicitly teach that a circuit board portion electrically connects said at least two photosensitive sensors thereon, wherein the conjoined encapsulation portion is integrally mounted on said circuit board.
	Ryu et al. similarly teaches an array camera module (figure 15) comprising two photosensitive sensors (20) and a molded, conjoined encapsulation portion (50).  See figure 15, paragraphs 0103 and 0104.
	However, Ryu et al. additionally teaches that a circuit board portion (substrate, 10) electrically connects said at least two photosensitive sensors (20) thereon (see figure 13, paragraph 0097), wherein the conjoined encapsulation portion (50) is integrally mounted on said circuit board (10, see figure 15, paragraph 0103).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit unit taught by Vittu include a circuit board on which the at least two photosensitive sensors and the conjoined encapsulation portion are mounted as taught by Ryu et al. for the benefit of simplifying a manufacturing process (Ryu et al., paragraph 0019).  Additionally, this combination only involves a simple substitution of one known element (i.e. the vias 114 and conductive layers 118 of Vittu) for another (i.e. the circuit board 10 and wires 30 of 

	Consider claim 2, and as applied to claim 1 above, Vittu further teaches that said conjoined encapsulation portion (124) forms at least two windows therein (see figure 1), wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors (108, 116) respectively so as to provide at least two lights paths between said at least two camera lenses (104A, 104B) and said at least two photosensitive sensors (108, 116) respectively (see figure 1, column 8, lines 8-35).

	Consider claim 3, and as applied to claim 1 above, Vittu does not explicitly teach that said circuit board portion comprises at least one circuit element protruded from said main circuit board, wherein said conjoined encapsulation portion encapsulates and wraps up said circuit element so as to prevent said circuit element from being directly exposed to the outside.
	Ryu et al. further teaches that said circuit board portion comprises at least one circuit element (12, paragraphs 0098 and 0066) protruded from said main circuit board (10, see figure 9), wherein said conjoined encapsulation portion (50) encapsulates and wraps up said circuit element (12) so as to prevent said circuit element from being directly exposed to the outside (see figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board portion taught by Vittu comprise at least one encapsulated circuit element as taught by Ryu et 

	Consider claim 8, Vittu teaches:
	An array camera module (figure 1), comprising:
	at least two camera lenses (i.e. of lens assemblies 104A and 104B, column 8, lines 8-35); and
	a photosensitive unit, comprising a conjoined encapsulation portion (casing, 124) and a photosensitive portion which comprises at least two photosensitive sensors (i.e. including the image sensor (108) and die (116) that the image sensor (108) is mounted on for each of the image sensor devices (106A, 106B) in figure 1, column 6, lines 1-13), wherein said conjoined encapsulation portion (124) integrally encapsulates and wraps up said at least two photosensitive sensors (108, 116, see figure 1) to form a support to install said at least two camera lenses (104A, 104B, see figure 1) to position along at least two photosensitive paths of said photosensitive sensors (108, 116) respectively (see figure 1, column 8, lines 8-35).
	However, Vittu does not explicitly teach that the photosensitive portion comprises a main circuit board to which the at least two photosensitive sensors are connected, wherein the conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board.
	Ryu et al. similarly teaches an array camera module (figure 15) comprising two photosensitive sensors (20) and a molded, conjoined encapsulation portion (50).  See figure 15, paragraphs 0103 and 0104.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive portion taught by Vittu include a main circuit board on which the at least two photosensitive sensors and the conjoined encapsulation portion are mounted as taught by Ryu et al. for the benefit of simplifying a manufacturing process (Ryu et al., paragraph 0019).  Additionally, this combination only involves a simple substitution of one known element (i.e. the vias 114 and conductive layers 118 of Vittu) for another (i.e. the circuit board 10 and wires 30 of Ryu et al.) to obtain predictable results such as enabling electrical signals to be transmitted to and from the at least two photosensitive sensors.

	Consider claim 9, and as applied to claim 8 above, Vittu further teaches that said conjoined encapsulation portion (124) forms at least two windows therein (see figure 1), wherein said at least two windows are positioned above said at least two photosensitive sensors (108, 116) respectively (see figure 1) to provide at least two light paths of said photosensitive sensors (see column 8, lines 8-35).

	Consider claim 10, and as applied to claim 8 above, Vittu does not explicitly teach that said photosensitive portion comprises two or more connecting elements, 
	Ryu et al. further teaches that said photosensitive portion comprises two or more connecting elements (wires, 130, figure 5), wherein said connecting elements (130) electrically connect said at least two photosensitive sensors (120) to said main circuit board (110, figures 5 and 13, paragraphs 0068 and 0097), wherein said conjoined encapsulation portion (150) encapsulates and wraps up said connecting elements (130), so as to avoid said connecting elements (130) from being directly exposed to the outside (see figures 6 and 15, paragraphs 0065 and 0103).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive portion taught by Vittu include encapsulated connecting elements as taught by Ryu et al. for the benefit of simplifying a manufacturing process (Ryu et al., paragraph 0019).  Additionally, this combination only involves a simple substitution of one known element (i.e. the vias 114 and conductive layers 118 of Vittu) for another (i.e. the circuit board 10 and wires 30 of Ryu et al.) to obtain predictable results such as enabling electrical signals to be transmitted to and from the at least two photosensitive sensors.

	Consider claim 11, and as applied to claim 8 above, Vittu further teaches that each of said photosensitive sensors comprises a photosensitive area (i.e. the image sensor area, 108, figure 1) and a non-photosensitive area (i.e. the area of the die (116) 

	Consider claim 12, and as applied to claim 8 above, Vittu does not explicitly teach that said photosensitive portion comprises two or more circuit elements protruded from said main circuit board, wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside..
	Ryu et al. further teaches that said photosensitive portion comprises two or more circuit elements (12, i.e. one for each image sensor, paragraphs 0098 and 0066) protruded from said main circuit board (10, see figure 9), wherein said conjoined encapsulation portion (50) encapsulates and wraps up said circuit elements (12) so as to prevent said circuit element from being directly exposed to the outside (see figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive portion taught by Vittu comprise at least two encapsulated circuit element as taught by Ryu et al. for the benefit of reducing manufacturing costs and improving productivity (Ryu et al., paragraph 0019).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vittu and Ryu et al. as applied to claim 1 above, and further in view of Shiraishi (US 2009/0051774).

	Consider claim 4, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 11, shown in figure 2) which is molded on a circuit board (i.e. the bottom substrate, 11, shown in figure 2), paragraphs 0029 and 0033.
	However Shiraishi additionally teaches that said circuit unit comprises at least two motor connecting structures, each of which comprises at least a connecting element (connection pad, C2, paragraph 0030), wherein said connecting elements (C2) are mounted in said conjoined encapsulation portion (see figures 2 and 3) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030), wherein each of said connecting elements (C2) comprises a motor coupling end revealed on said conjoined encapsulation portion (see figures 3 and 4) adapted for connecting a motor terminal (projected connection terminal, T, paragraphs 0039 and 0042-0044).


	Consider claim 5, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 11, shown in figure 2) which is molded on a circuit board (i.e. the bottom substrate, 11, shown in figure 2), paragraphs 0029 and 0033.
	However Shiraishi additionally teaches that said circuit unit comprises at least two motor connecting structures, each of which comprises at least a connecting element (connection pad, C2, paragraph 0030) and at least a terminal slot (i.e. the slot in the upper substrate, 11, shown in figures 3 and 4), wherein said connecting element (C2) is arranged on said conjoined encapsulation portion (see figures 3 and 4) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030), wherein said terminal slot is provided in a top portion of said conjoined encapsulation portion (see figures 3 and 4), wherein said connecting 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

	Consider claim 6, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 11, shown in figure 2) which is molded on a circuit board (i.e. the bottom substrate, 11, shown in figure 2), paragraphs 0029 and 0033.
	However Shiraishi additionally teaches that said circuit unit comprises at least two motor connecting structures, each of which comprises at least a terminal slot (i.e. the slot in the upper substrate, 11, shown in figures 3 and 4) and at least a circuit junction (connection pad, C2, paragraph 0030), wherein said circuit junction (C2) is 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).
	
	Consider claim 7, and as applied to claim 1, above, Vittu further teaches that “voice coil motors” may be “connected to dual overmolded camera module 100 to support the various camera operations”, column 8, lines 56-60.  
	However, the combination of Vittu and Ryu et al. does not detail how the voice coil motors are connected to the dual overmolded camera module.
	Shiraishi similarly teaches a camera module (figures 2 and 3) comprising a camera lens (lens unit, 30) mounted on an encapsulation portion (i.e. the top substrate, 
	However Shiraishi additionally teaches that said circuit unit comprises at least two motor connecting structures, each of which comprises at least a carving line (connection pad, C2, paragraph 0030), wherein said carving line (C2) is formed in said conjoined packaging portion (see figures 3 and 4) and electrically connected with said main circuit board (i.e. to the wiring layers (14) of the bottom substrate, 11, paragraph 0030) for electrically connecting a motor terminal (see projected connection terminal, T, figure 3, paragraphs 0039, 0042-0044 and 0053).	
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the voice coil motors taught by the combination of Vittu and Ryu et al. be connected in the manner taught by Shiraishi for the benefit of attaining miniaturization of the camera module (Shiraishi, paragraph 0054).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,277,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 8-13 are anticipated by claim 1 of US 10,277,792 as follows:

	Consider claim 1, claim 1 of US 10,277,792 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (one or more camera lenses), and
	a circuit unit which comprises:
	at least two photosensitive sensors, a circuit board portion electrically connects said at least two photosensitive sensors thereon (at least one main circuit board each having one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board), and
	a conjoined encapsulation portion integrally molded on said circuit board portion to support said at least two camera lenses above said at least two photosensitive sensors respectively while said camera lenses are positioned in photosensitive paths of said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and positioned surrounding said two or more photosensitive sensors, to form two or more lower covering sections molded on said non-photosensitive areas of said two or more photosensitive sensors respectively, two or more upper installing sections and two or more annular inner walls upwardly extending from said main circuit board to said two or more upper installing sections respectively to define two or more windows above said 

	Consider claim 2, claim 1 of US 10,277,792 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors respectively so as to provide at least two lights paths between said at least two camera lenses and said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and positioned surrounding said two or more photosensitive sensors, to form two or more lower covering sections molded on said non-

	Consider claim 3, claim 1 of US 10,277,792 teaches (in parentheses):
	said circuit board portion comprises at least one circuit element protruded from said main circuit board (at least one main circuit board each having one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates 


	An array camera module (an array camera module), comprising:
	at least two camera lenses (one or more camera lenses); and
	a photosensitive unit, comprising a conjoined encapsulation portion and a photosensitive portion which comprises a main circuit board and at least two photosensitive sensors connected on said main circuit board, wherein said conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board and said at least two photosensitive sensors to form a support to install said at least two camera lenses to position along at least two photosensitive paths of said photosensitive sensors respectively (a photosensitive portion which comprises a circuit board including at least one main circuit board each having one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board, wherein each of said two or more photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises one or more connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said two or more photosensitive sensors; an encapsulation portion which is integrally molded to form a support on said main circuit board and positioned surrounding said two or more photosensitive sensors, to form two or more lower covering sections molded on said non-photosensitive areas of said two or more photosensitive sensors respectively, two or more upper installing sections and two or more annular inner walls upwardly extending from said main circuit board to said two or more upper installing sections respectively to define two or more windows above said 

	Consider claim 9, claim 1 of US 10,277,792 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above said at least two photosensitive sensors respectively to provide at least two light paths of said photosensitive sensors (an encapsulation portion which is integrally molded to form a support on said main circuit board and positioned surrounding said two or more photosensitive sensors, to form two or more lower covering sections molded on said non-photosensitive areas of said two or more photosensitive sensors respectively, two or more upper installing sections and two 

	Consider claim 10, claim 1 of US 10,277,792 teaches (in parentheses):
	said photosensitive portion comprises two or more connecting elements, wherein said connecting elements electrically connect said at least two photosensitive sensors to said main circuit board (a circuit board including at least one main circuit board each having one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board, wherein each of said two or more 

	Consider claim 11, claim 1 of US 10,277,792 teaches (in parentheses):
	each of said photosensitive sensors comprises a photosensitive area and a non- photosensitive area, wherein said non-photosensitive area is positioned surrounding a periphery of said respective photosensitive area, wherein said conjoined encapsulation portion is molded to extend to said non-photosensitive area of said respective photosensitive sensor so that a moldable area of said conjoined encapsulation portion is able to be extended inwardly to reduce an exterior size of said conjoined packaging portion (two or more photosensitive sensors which are provided on said circuit board, wherein each of said two or more photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises one or more connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said two or more photosensitive sensors; an encapsulation portion which is integrally molded to form a support on said main circuit board and positioned surrounding said two or more photosensitive sensors, to form two or more lower covering sections molded on said non-photosensitive areas of said two or more photosensitive sensors respectively, two or more upper installing sections and two or more annular inner walls upwardly extending from said main circuit board to said two or more upper installing sections 

	Consider claim 12, claim 1 of US 10,277,792 teaches (in parentheses):
	said photosensitive portion comprises two or more circuit elements protruded from said main circuit board, wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside (two or more photosensitive sensors which are provided on said circuit board, wherein each of said two or more photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of .

Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,237,460. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 8-13 are anticipated by claim 1 of US 10,237,460 as follows:

	Consider claim 1, claim 1 of US 10,237,460 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a circuit unit which comprises:
	at least two photosensitive sensors, a circuit board portion electrically connects said at least two photosensitive sensors thereon (a photosensitive portion which comprises a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board), and
	a conjoined encapsulation portion integrally molded on said circuit board portion to support said at least two camera lenses above said at least two photosensitive sensors respectively while said camera lenses are positioned in photosensitive paths of said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and 

	Consider claim 2, claim 1 of US 10,237,460 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors respectively so as to provide at least two lights paths between said at least two camera lenses and said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of 

	Consider claim 3, claim 1 of US 10,237,460 teaches (in parentheses):
	said circuit board portion comprises at least one circuit element protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit element so as to prevent said circuit element from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said 

	Consider claim 8, claim 1 of US 10,237,460 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses); and
	a photosensitive unit, comprising a conjoined encapsulation portion and a photosensitive portion which comprises a main circuit board and at least two photosensitive sensors connected on said main circuit board, wherein said conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board and said at least two photosensitive sensors to form a support to install said at least two camera lenses to position along at least two photosensitive paths of said photosensitive sensors respectively (a photosensitive portion which comprises a circuit board including 

	Consider claim 9, claim 1 of US 10,237,460 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above said at least two photosensitive sensors respectively to provide at least two light paths of said photosensitive sensors (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively).


	said photosensitive portion comprises two or more connecting elements, wherein said connecting elements electrically connect said at least two photosensitive sensors to said main circuit board (a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board, wherein each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors), wherein said conjoined encapsulation portion encapsulates and wraps up said connecting elements, so as to avoid said connecting elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size, 

	Consider claim 11, claim 1 of US 10,237,460 teaches (in parentheses):
	each of said photosensitive sensors comprises a photosensitive area and a non- photosensitive area, wherein said non-photosensitive area ‘is positioned surrounding a periphery of said respective photosensitive area, wherein said conjoined encapsulation portion is molded to extend to said non-photosensitive area of said respective photosensitive sensor so that a moldable area of said conjoined encapsulation portion is able to be extended inwardly to reduce an exterior size of said conjoined packaging portion (each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors; and an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said 

	Consider claim 12, claim 1 of US 10,237,460 teaches (in parentheses):
	said photosensitive portion comprises two or more circuit elements protruded from said main circuit board (a circuit board including at least a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and .

Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,876,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 8-13 are anticipated by claim 1 of US 9,876,948 as follows:

	Consider claim 1, claim 1 of US 9,876,948 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a circuit unit which comprises:

	a conjoined encapsulation portion integrally molded on said circuit board portion to support said at least two camera lenses above said at least two photosensitive sensors respectively while said camera lenses are positioned in photosensitive paths of said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting 

	Consider claim 2, claim 1 of US 9,876,948 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors respectively so as to provide at least two lights paths between said at least two camera lenses and said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from 

	Consider claim 3, claim 1 of US 9,876,948 teaches (in parentheses):
	said circuit board portion comprises at least one circuit element protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit element so as to prevent said circuit element from being directly exposed to the 

	Consider claim 8, claim 1 of US 9,876,948 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a photosensitive unit, comprising a conjoined encapsulation portion and a photosensitive portion which comprises a main circuit board and at least two photosensitive sensors connected on said main circuit board, wherein said conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board and said at least two photosensitive sensors to form a support to install said at least two camera lenses to position along at least two photosensitive paths of said photosensitive sensors respectively (a photosensitive portion which comprises a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board, wherein each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors; and an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on 

	Consider claim 9, claim 1 of US 9,876,948 teaches (in parentheses):


	Consider claim 10, claim 1 of US 9,876,948 teaches (in parentheses):
	said photosensitive portion comprises two or more connecting elements, wherein said connecting elements electrically connect said at least two photosensitive sensors to said main circuit board (said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors), wherein said conjoined encapsulation portion encapsulates and wraps up said connecting elements, so as to avoid said connecting elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to 

	Consider claim 11, claim 1 of US 9,876,948 teaches (in parentheses):
	each of said photosensitive sensors comprises a photosensitive area and a non- photosensitive area, wherein said non-photosensitive area ‘is positioned surrounding a periphery of said respective photosensitive area, wherein said conjoined encapsulation portion is molded to extend to said non-photosensitive area of said respective photosensitive sensor so that a moldable area of said conjoined encapsulation portion is able to be extended inwardly to reduce an exterior size of said conjoined packaging portion (each of said photosensitive sensors has a photosensitive area and a non-

	Consider claim 12, claim 1 of US 9,876,948 teaches (in parentheses):
	said photosensitive portion comprises two or more circuit elements protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Segawa et al. (US 2002/0057468) teaches a camera module with an encapsulation module having a plug-in connection portion (see figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696